LEVINE, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
An application was: filed by Brett as the receiver of the Euclid-East li02d Theater Co. to assess the deficit of $9,243.69 incurred by him while operating a moving picture theater of the company, under an order of the court. The Common Pleas denied the application. The sole question for the consideration of the Court of Appeals was: “Shall the operating deficit be charged to the party at whose instance and' for whose benefit the receiver was appointed, or must the creditors suffer the loss?”
In reversing the judgment, the Court of Appeals held:
Where the funds in receiver’s hands are not sufficient, the rule is that the party at whose instance the receiver was appointed must ‘ be required to provide the means of payment.
Vickery, J.,'dissents.